COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Scott W. Johnson and Florence H.                §            No. 08-22-00132-CV
 Cummings,
                                                 §              Appeal from the
                      Appellants,
                                                 §             143rd District Court
 v.
                                                 §          of Reeves County, Texas
 Cale Andrew Clifton; Christopher Matther
 Clifon; Pamela Parker Clifton; Cog              §          (TC# 20-07-23609-CVR)
 Operating, LLC; Desert Partners IV, LP;
 Kelli Clifton Gossmann; Lambert Land            §
 Co., LLC; KMF Land, LLC; McCamey
 Farm & Ranch, LP; J. LLoyd Parker III           §
 Estate; Springwood Mineral 4, LP; robin
 Lee Young; Young Oil and Gas, LP and            §
 Lake Ranch, LP.,
                                                 §
                       Appellees.
                                                 §
                                            ORDER

        On July 21, 2022, this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On August 1, 2022,

Appellees filed an objection. The Court finds Appellees’ objection persuasive.

        Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted, and the Clerk’s Record shall now be filed in this Court on or before September 30,

2022.

        IT IS SO ORDERED this 2nd day of August, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.